Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4 December 2020.  In virtue of this communication, claims 1-32 are currently presented in the instant application.  In light of the restriction requirement, claims 1-8 were elected and claims 9-32 were withdrawn without traverse.  However, in light of the Allowability of claims 1-8, and the common security fastener in both which comprises the allowable subject matter (see below), the claims will be rejoined and allowed.

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 2/4/2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. 

Election/Restrictions
Claims 1-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-32, directed to a related product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 1 October 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	As noted above and below, the considered allowable subject matter regarding the removable panel having a formation for engaging with a portion of the power supply assembly to restrain movement of the power supply assembly is located in both independent claims, and thus both claims are allowable regardless of their otherwise previously considered divergent subject matter.


Allowable Subject Matter
Claims 1-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or properly suggest:
“…said removable panel comprising a formation for engaging with at least one portion of said power supply assembly in said cover configuration to restrain movement of said power supply assembly…” in combination with the remaining limitations of claim 1  (similar language is found in claim 9, claims 2-8 and 10-32 are dependent on claims 1 and 9).
Examiner is making three interpretations in light of the plain meaning of the words and in light of the specification.  The first is that “power input port” requires the socket to be placed on the camera side.  In some prior arts, cited in full below, such as Arbuckle (Fig. 16), the cables extend from the camera device and are plugged into a remote socket, or Scalisi (Fig. 68), in which the plugs are formed directly on the unit, and there is no motivation to combine to reverse the power input mechanisms.
The second is that the formation of the removable panel for engaging with at least one portion of said power supply assembly cannot be part of the power input port, and that the restrained movement and maintained coupled arrangement in said covered configuration must be maintained throughout the duration of the covered configuration.  This is due to the fact that the camera, not the panel, comprises the power input port, and the engagement is with the power supply assembly, not the port.
Prior arts Afrooze (Fig. 1B), Chen (Fig. 1), and Harms (Fig. 7) all disclose surveillance camera bodies with ports.  The ports, while being functionally positioned on the exterior of the housings, are still electrically connected to the camera and can considered to be a part of the camera.  Afrooze and Harms further disclose disclose panels which can be removed inherently or obviously (back panel of Afrooze, bottom panel of Harms), inherently or obviously using a security fastener known in the art for security cameras or trail cameras.  
Both contain “formations” for engaging with at least one portion of said power supply assembly in said cover configuration (the openings in which the power input ports are allowed to pass), and both in the broadest reasonable interpretation engage with the power supply assembly through the power input ports (as the power input ports are engaged with the formations).  However, neither can be considered to be “restraining movement” and “maintaining a coupled arrangement”, as the connection of the port and assembly is what prevents their separation, not the panel itself.
This is also Examiner’s disagreement with the international search report and their use of reference Englander (cited in the IDS), and similar units such as Cuddleback (Fig. 2), D’Acquisto (Fig. 30), or Trujillo (Fig. 6).  All of these are outdoor cameras that utilize battery packs interior to the housing to power the cameras.  The connection between the outer removable housings/panels, in all references secured using some sort of security fastener such as a lock or special screw, and housings for the battery packs are argued to be the formations of the claim.  However, maintaining the battery packs securely is not considered by Examiner to meet the limitation “maintaining a coupled arrangement”.  Preventing the battery pack from moving does not “maintain” the coupled arrangement.  If there was a loose connection, for example, and the entire unit was shook, the design of the housing case for the battery pack would not prevent the connection from coming apart like the formation of the present application.






Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cuddleback et al. (Patent No.: US 6,449,431 B1) discloses a trail camera comprising an internal battery pack and fastener.
D’Acquisto (Patent No.: US 10,687,524 B2) discloses a trail camera with a secured battery pack and camera.
Trujillo (Patent No.: US 8,824,884 B1) discloses a security camera with a secured battery pack and internal camera.
Scalisi (Publication No.: US 2017/0280109 A1) discloses a plug in camera.
Arbuckle et al. (Patent No.: US 7,762,731 B2) discloses a security camera with external cable connection.
Harms et al. (Publication No.: US 2019/0289262 A1) discloses a security camera with an external connection for a plug.
Afrooze (Publication No.: US 2015/0153766 A1) discloses a camera powered by an external Ethernet port.
Chen et al. (Publication No.: US 2017/0257567 A1) discloses a surveillance camera with a cable adapter for an external power supply to be inserted into.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/26/2021